Exhibit 10.1

 

CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL
RELEASE.  BY SIGNING THIS AGREEMENT AND GENERAL RELEASE YOU GIVE UP AND WAIVE
IMPORTANT LEGAL RIGHTS.

 

Agreement and General Release

 

This Agreement and General Release (“Release”) is between Rosetta Stone Ltd.
(the “Company”) and Sonia Galindo (“Executive”) (each a “Party,” and together,
the “Parties”). For purposes of this Release “Effective Date” shall mean the
date that is the eighth day after the date on which Executive signs this
Release, provided Executive has not revoked this Release pursuant to Section
2(c) below.

Recitals

A.Executive’s employment with the Company is terminating effective July 1, 2019
(the “Termination Date”).

B.Executive wishes to receive, and the Company wishes to provide in recognition
of Executive’s contributions to the Company, certain payments and benefits as
described in Section 1 of this Release.

 

C.Executive and the Company wish to resolve, except as specifically set forth
herein, all claims between them arising from or relating to any act or omission
predating the Termination Date.

Agreement

The Parties agree as follows:

1.Severance Package Obligation. The Company shall pay or provide to Executive
the following, if Executive executes and does not revoke this Release:

(a)Executive’s annual bonus for 2019, pro-rated through the Termination Date and
calculated based on actual performance under the Company’s 2019 Annual Incentive
Program as if Executive had remained an employee throughout 2019, paid at the
same time as other recipients receive their annual bonus for 2019 and in
accordance with the terms of the Company bonus policy governing the 2019 Annual
Incentive Program;

(b)Executive may elect health care coverage for up to eighteen (18) months from
her last day of work at the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).  The Company will pay for up
to twelve (12) months, on an after-tax basis, the portion of Executive’s COBRA
premiums for such coverage that exceeds the amount that Executive would have
incurred in premiums for such coverage under the Company’s health plan if then
employed by the Company; provided, however, the Company’s obligation shall only
apply to the extent COBRA coverage is elected and in effect during such
period.  Following the twelve (12) months of coverage, Executive will be
responsible for the full amount of all future premium payments should she wish
to continue COBRA coverage.  However, if Executive becomes eligible for group
health coverage sponsored by another employer

 

--------------------------------------------------------------------------------

 

(regardless of whether such coverage is actually elected) or for any other
reason her COBRA coverage terminates, the Company shall not be obligated to pay
any portion of the premiums provided hereunder for periods after she becomes
eligible for such other coverage or her COBRA coverage terminates.  Executive
shall have the obligation to notify the Company if she becomes eligible for
group health coverage sponsored by another employer.

(c)as set forth in Attachment 1, (i) vesting through the Termination Date of
Executive’s outstanding unvested stock options and restricted stock and
outstanding earned but unvested performance share units and (ii) Executive’s
retention of Executive’s outstanding unearned performance share units, to be
earned and vested in accordance with the terms of the applicable performance
share unit grant agreement, each of which shall remain in effect following the
Termination Date.

The payments and benefits as provided in Sections 1(a) through (c) above are
referred to herein as the “Severance Package.”

2.Legal Releases

(a)Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Executive Releaser due to any Executive Releasee’s act
or omission, (all of whom are collectively referred to as “Executive Releasees”)
of and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Credit Reporting Act, the Civil Rights Act of 1991,
Section 1981 of U.S.C. Title 42 and any civil rights law of any state or other
governmental body; PROVIDED, HOWEVER, that notwithstanding the foregoing or
anything else contained in this Release, the release set forth in this Section
shall not extend to: (i) any rights arising under this Release; (ii) any vested
rights under any pension, retirement, profit sharing or similar plan; (iii) any
rights Executive has under applicable workers compensation laws; (iv)
Executive’s rights, if any, to indemnification, and/or defense under any Company
certificate of incorporation, bylaw and/or policy or procedure, or under any
insurance contract or any indemnification agreement with the Company, in
connection with Executive’s acts and omissions within the course and scope of
Executive’s employment with the Company; (v) Executive’s ability to communicate
with the Equal Employment Opportunity Commission (EEOC) or any other
governmental agency, provided Executive does not seek any personal relief for
any claims released herein; (vi) any claims arising after the date of
Executive’s

2

--------------------------------------------------------------------------------

 

execution of this Release; (vii) any obligations of the Company under the
Employment Agreement dated January 2, 2015 by and between the Company and
Executive (the “Employment Agreement”) which survive Executive’s termination of
employment; (viii) any rights to file an unfair labor practice charge under the
National Labor Relations Act; or (ix) any other claims that cannot lawfully be
released.  Executive hereby warrants that Executive has not assigned or
transferred to any person any portion of any claim which is released, waived and
discharged above. Executive further states and agrees that Executive has not
experienced any illness, injury, or disability that is compensable or
recoverable under the worker’s compensation laws of any state that was not
reported to the Company by Executive before the Effective Date, and Executive
agrees not to not file a worker’s compensation claim asserting the existence of
any such previously undisclosed illness, injury, or disability. Executive has
specifically consulted with counsel with respect to the agreements,
representations, and declarations set forth in the previous sentence. Executive
understands and agrees that by signing this Release Executive is giving up any
right to bring any legal claim against the Company concerning, directly or
indirectly, Executive’s employment relationship with the Company, including
Executive’s separation from employment.  Executive agrees that this legal
release is intended to be interpreted in the broadest possible manner in favor
of the Company, to include all actual or potential legal claims that Executive
may have against the Company, except as specifically provided otherwise in this
Release.

(b)In order to provide a full and complete release, each of the Parties
understands and agrees that this Release is intended to include all claims, if
any, covered under this Section 2 that such Party may have and not now know or
suspect to exist in such Party’s favor against any other Party and that this
Release extinguishes such claims.  Thus, each of the Parties expressly waives
all rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in such Party’s favor at the
time of executing the release, which if known by such Party must have materially
affected such Party’s settlement with the party being released.

(c)Executive acknowledges that she consulted with an attorney of her choosing
before signing this Release, and that the Company provided her with no fewer
than twenty-one (21) days during which to consider the provisions of the
Employment Agreement and this Release and, specifically the release set forth at
Section 2(a) above, although Executive may sign and return the Release sooner if
she so chooses.  Executive further acknowledges that she has the right to revoke
this Release for a period of seven (7) days after signing it and that this
Release shall not become effective until such seven (7)-day period has expired.
Executive acknowledges and agrees that if she wishes to revoke this Release, she
must do so in writing, and that such revocation must be signed by Executive and
received by the Company in care of the Chief Executive Officer no later than 5
p.m. (Eastern Time) on the seventh (7th) day after Executive has signed this
Release. Executive acknowledges and agrees that, in the event that she revokes
this Release, she shall have no right to receive the Severance Package.
Executive represents that she has read this Release, including the release set
forth in Section 2(a), above, affirms that this Release and the Employment
Agreement provide her with benefits to which she would not otherwise be
entitled, and understands its terms and that she enters into this Release
freely, voluntarily, and without coercion.

3.Executive acknowledges that she has received all compensation to which she is
entitled for her work up to her last day of employment with the Company, and
that she is not entitled to any further pay or benefit of any kind, for services
rendered or any other reason, other than the Severance Package, and any expense
reimbursement due pursuant Section 3(d)(ii) of the Employment Agreement.

3

--------------------------------------------------------------------------------

 

4.Executive agrees that the only thing of value that she will receive by signing
this Release is the Severance Package.

5.The Parties agree that their respective rights and obligations under the
Employment Agreement shall survive the execution of this Release.

6.The parties understand and agree that this Release shall not be construed as
an admission of liability on the part of any person or entity, liability being
expressly denied.

7.Executive represents and warrants to the Company that, prior to the Effective
Date, Executive did not disclose to any person, other than to Executive’s
spouse, tax advisor and counsel, the terms of this Release or the circumstances
under which the matter that is the subject of this Release has been
resolved.  After the Effective Date, neither Executive, counsel for Executive,
nor any other person under Executive’s control shall disclose any term of this
Release or the circumstances of Executive’s separation from the Company, except
that Executive may disclose such information to Executive’s spouse or to an
attorney or accountant to the extent necessary to obtain professional
advice.  This Section 7 does not in any way restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by law, regulation
or order.  Executive agrees that Executive shall provide the Company written
notice of any such order within three business days following service of the
court order; provided that doing so would not violate applicable law or
regulation.

8.Executive covenants never to disparage or speak ill of the Company or any the
Company product or service, or of any past or present employee, officer or
director of the Company, nor shall Executive at any time harass or behave
unprofessionally toward any past, present or future Company employee, officer or
director.  This Section 8 does not, in any way, restrict or impede Executive
from exercising protected rights to the extent that these rights cannot be
waived by agreement or from complying with applicable law or regulation or a
valid order of a court of competent jurisdiction or an authorized government
agency, provided that such compliance does not exceed that required by the law,
regulation or order.  Executive agrees that Executive shall provide the Company
written notice of any such order within three business days following service of
the court order; provided that doing so would not violate applicable law or
regulation.

9.Executive acknowledges that because of Executive’s position with the Company,
Executive may possess information that may be relevant to or discoverable in
connection with claims, litigation or judicial, arbitral or investigative
proceedings initiated by a private party or by a regulator, governmental entity,
or self-regulatory organization, that relates to or arises from matters with
which Executive was involved during Executive’s employment with the Company, or
that concern matters of which Executive has information or knowledge
(collectively, a “Proceeding”). Executive agrees that Executive shall testify
truthfully in connection with any such Proceeding, shall cooperate with the
Company in connection with every such Proceeding, and that Executive’s duty of
cooperation shall include an obligation to meet with the Company representatives
and/or counsel concerning all such Proceedings for such purposes, and at such
times and places, as the Company reasonably requests, and to appear for
deposition and/or testimony upon the Company’s request and without a
subpoena.  The Company shall reimburse Executive for reasonable out-of-pocket
expenses that Executive incurs in honoring Executive’s obligation of cooperation
under this Section 9.

4

--------------------------------------------------------------------------------

 

10.Nothing in this Release or the Employment Agreement prohibits or restricts
Executive (or Executive’s attorney) from initiating communications directly
with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any other federal
or state regulatory authority regarding this Release or its underlying facts or
circumstances or a possible securities law violation.  This Release does not
limit Executive’s right to receive an award for information provided to the SEC
staff or any other securities regulatory agency or authority.  Nothing in this
Release or the Employment Agreement in any way prohibits or is intended to
restrict or impede Executive from exercising protected rights under the National
Labor Relations Act.

11.Miscellaneous Terms and Conditions

(a)Each party understands and agrees that Executive or it assumes all risk that
the facts or law may be, or become, different than the facts or law as believed
by the party at the time Executive or it executes this Release.  Executive and
the Company acknowledge that their relationship precludes any affirmative
obligation of disclosure, and expressly disclaim all reliance upon information
supplied or concealed by the adverse party or its counsel in connection with the
negotiation and/or execution of this Release.

(b)The parties warrant and represent that they have been offered no promise or
inducement except as expressly provided in this Release, and that this Release
is not in violation of or in conflict with any other agreement of either party.

(c)All covenants and warranties contained in this Release are contractual and
shall survive the closing of this Release.

(d) This Release shall be binding in all respects upon, and shall inure to the
benefit of, the parties’ heirs, successors and assigns.

(e)This Release shall be governed by the internal laws of the Commonwealth of
Virginia, irrespective of the choice of law rules of any jurisdiction.

(f)Should any provision of this Release be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Release in full force and effect. Notwithstanding the foregoing, if Section
2(a), above, is declared void or unenforceable, then this Release shall be null
and void and both parties shall be restored to the positions that they occupied
before the Release’s execution (meaning that, among other things, all sums paid
by the Company pursuant to Section 1, above, shall be immediately refunded to
the Company); provided that in such circumstances this Release and the facts and
circumstances relating to its execution shall be inadmissible in any later
proceeding between the parties, and the statutes of limitations applicable to
claims asserted in the proceeding shall be deemed to have been tolled for the
period between the Effective Date and 10 days after the date on which Section
2(a) is declared unenforceable.

(g)This Release constitutes the entire agreement of the parties and a complete
merger of prior negotiations and agreements.

5

--------------------------------------------------------------------------------

 

(h)This Release shall not be modified except in a writing signed by the parties.

(i)No term or condition of this Release shall be deemed to have been waived, nor
shall there be an estoppel against the enforcement of any provision of this
Release, except by a writing signed by the party charged with the waiver or
estoppel.  No waiver of any breach of this Release shall be deemed a waiver of
any later breach of the same provision or any other provision of this Release.

(j)Headings are intended solely as a convenience and shall not control the
meaning or interpretation of any provision of this Release.

(k)Pronouns contained in this Release shall apply equally to the feminine,
neuter and masculine genders.  The singular shall include the plural, and the
plural shall include the singular.

(l)Each party shall promptly execute, acknowledge and deliver any additional
document or agreement that the other party reasonably believes is necessary to
carry out the purpose or effect of this Release.

(m)Any party contesting the validity or enforceability of any term of this
Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.

(n)The parties acknowledge that they have reviewed this Release in its entirety
and have had a full and fair opportunity to negotiate its terms and to consult
with counsel of their own choosing concerning the meaning and effect of this
Release.  Each party therefore waives all applicable rules of construction that
any provision of this Release should be construed against its drafter, and
agrees that all provisions of the agreement shall be construed as a whole,
according to the fair meaning of the language used.

(o)Every dispute arising from or relating to this Release shall be tried only in
the state or federal courts situated in the Commonwealth of Virginia.  The
parties consent to venue in those courts, and agree that those courts shall have
personal jurisdiction over them in, and subject matter jurisdiction concerning,
any such action.

(p)In any action relating to or arising from this Release, or involving its
application, the party substantially prevailing shall recover from the other
party the expenses incurred by the prevailing party in connection with the
action, including court costs and reasonable attorneys’ fees.  If Executive is
the substantially prevailing party, the Company shall pay such expenses within
60 days following the determination that she is the substantially prevailing
party.

(q)This Release may be executed in counterparts, or by copies transmitted by
telecopier, all of which shall be given the same force and effect as the
original.

[SIGNATURES FOLLOW]

6

--------------------------------------------------------------------------------

 

 

ROSETTA STONE LTD.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By:

/s/ A. John Hass III

 

/s/ Sonia Galindo

A. John Hass III, Chief Executive Officer

 

Sonia Galindo

 

 

 

 

 

Date:

July 1, 2019

 

Date:

July 1, 2019

 

 

 

7

--------------------------------------------------------------------------------

 

Attachment 1

 

Equity Vesting

 

[go0ntxedepur000001.jpg]

 

 

8